DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Honour et al. (US 2007/0219551) (“Honour”) in view of Wang et al. (US 5,462,545) (“Wang”) and in further view of Govari et al. (US 2015/0272667) (“Govari ‘667”).
Regarding claim 1, Honour teaches an electrode assembly (see Figs. 17-19 and 21-22) configured to be disposed over a distal portion of a catheter body (as shown in Figs. 21 and 22), wherein the electrode assembly comprises a flexible substrate (see “flexible substrate” of flexible printed circuit 34, [0064] and Figs. 21-22) with a plurality of independently controlled ablation electrodes (see electrodes 44, ablation energy traces to each electrode, and “discrete electrical signals” making them independently controlled; [0085], [0101], Figs. 18-19) distributed radially around the catheter body (as shown in Figs. 21-22, see also “extending partially or entirely around the circumference of the tip”, [0084]). However, Honour fails to teach at least two microelectrodes associated with two of the plurality of ablation electrodes, and wherein the two of the independently controlled electrodes and their associated microelectrodes are positioned in opposition to each other and within a same cross-section of the electrode assembly that is perpendicular to a longitudinal axis of the catheter body.
Wang teaches a catheter (see Figs. 3A-3B) including independently controlled ablation electrodes (see electrodes 66, 68, 70, and 72; col. 6, lines 62-67, Figs. 3A-3B) positioned in opposition to each other (see electrodes 66, 68, 70, and 72 positioned in opposition to each other in Fig. 3B) and within a same cross-section of the electrodes that is perpendicular to a longitudinal axis of the catheter body (the cross-section shown in Fig. 3B is perpendicular to the longitudinal axis of catheter 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes as taught by Honour such that two of the independently controlled electrodes are positioned in opposition to each other and within a same cross-section of the electrode assembly that is perpendicular to a longitudinal axis of the catheter body in light of Wang, the motivation being to provide the additional benefit of energy being directed controllably to, and generally concentrated at, a particular location of interest while avoiding energy being delivered to a portion of the electrodes not substantially in contact with the electrode/tissue interface of interest (see Wang col. 8, lines 18-36). However, Honour in view of Wang fails to teach at least two microelectrodes associated with two of the plurality of ablation electrodes and the at least two microelectrodes being positioned in opposition to each other.
Govari ‘667 teaches a catheter having at least one ablation electrode (see ablation electrodes 90/96, Figs. 5-7; see also “one or more electrodes” for application of thermal energy in [0033]) as well as a microelectrode embedded into the at least one ablation electrode (see microelectrodes 92 and 98; [0056], Figs. 6 and 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the opposing ablation electrodes as taught by Honour in view of Wang to each have a microelectrode associated with/embedded within them such that the microelectrodes are also positioned in opposition to each other in light of Govari ‘667, the motivation being to provide the additional benefits of determining the extent of its respective tissue contact and the condition of the tissue being ablated for each electrode in order to better control the flow of energy (see Govari ‘667: [0051]-[0053]). The examiner notes that Wang shows four electrodes (although Wang contemplates additional electrodes in col. 6, lines 54-58 and Figs. 3B-3C), thus the combined device reasonably provides for at least two pairs of ablation/microelectrode pairs in opposition to each other to meet the number of electrodes required by the “at least two microelectrodes associated with two of the plurality of ablation electrodes” limitation.
Regarding claim 4, Honour further teaches wherein the electrode assembly is configured as a cylinder (as shown in Figs. 21-22).
Regarding claim 5, Honour further teaches wherein the ablation electrodes are applied to an outer surface of the flexible substrate (as shown in Fig. 22).
Regarding claim 6, Honour in view of Wang and Govari ‘667 further teaches wherein at least one microelectrode is associated with each ablation electrode as already addressed by the obviousness rationale provided for combining Govari ‘667 above in the rejection of claim 1.
Regarding claim 7, Govari ‘667 further teaches wherein at least some of the microelectrodes are configured to sense tissue contact (see “tissue contact”, [0051]).
Regarding claim 8, Govari ‘667 further teaches wherein at least some of the microelectrodes are temperature sensors (see “tissue temperature is estimated based on the change in the impedance measurements”, [0064]; therefore, the microelectrodes are temperature sensors since they are sensors used to determine temperature).
Regarding claim 9, Honour in view of Wang and Govari ‘667 further teaches wherein at least some of the microelectrodes are positioned within a perimeter of at least one of the ablation electrodes (see microelectrode 98 embedded within the perimeter of ablation electrode 96, Govari ‘667: [0056], Fig. 7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honour in view of Wang, Govari ‘667, and in further view of Govari et al. (US 2014/0163546) (“Govari ‘546”).
Regarding claim 10, Honour in view of Wang and Govari ‘667 teaches the limitations of claim 1, however fails to teach wherein each ablation electrode has a plurality of apertures configured to perfuse irrigation fluid.
Govari ‘546 teaches an ablation catheter comprising ablation electrodes (see electrodes 60 and 58, Fig. 5) wherein the electrodes include multiple perforations for the purpose of delivering irrigation fluid to the tissue (see perforations 80; [0032] and [0039]-[0041], Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ablation electrodes as taught by Honour in view of Wang and Govari ‘667 to each include a plurality of apertures to perfuse irrigation fluid in light of Govari ‘546, the motivation being to provide local cooling and prevent adhesion during ablation (see Govari ‘546: [0032]).
Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Govari ‘667 provides no suggestion of modifying the number of ablation electrodes (see Remarks pg. 6), the examiner respectfully disagrees. The examiner contends that the rejection does not rely upon Govari ‘667 for modifying the number of electrodes, rather the rejection relies upon Govari ‘667 to modify each of the already opposing electrodes to each include a microelectrode which results in the positioning of opposing electrodes and microelectrodes as required by the claims.
In response to applicant's argument that the connection wires of the microelectrodes of Govari ‘667 would penetrate through the flexible substrate of Honour if combined (see Remarks pg. 6), the examiner respectfully disagrees. Applicant appears to be referencing a feature found in the embodiment as shown in Figs. 2-3 and detailed in [0046] of Govari ‘667, however this is not the embodiment of Figs. 5-7 being relied upon in the rejection. It is noted that microelectrode 98 as shown in Fig. 7 of Govari ‘667 does not protrude through the ablation electrode.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see Remarks pg. 6 directed to claim 8), it is noted that the features upon which applicant relies (i.e., a sensitive element that responds to changes in temperature in a particular way and a temperature sensor such as disclosed in [0042] of applicant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To the extent applicant argues that it is not reasonable to interpret the microelectrodes of Govari ‘667 as temperature sensors, the examiner contends one of ordinary skill would recognize that the microelectrodes could be interpreted to be included in the broad class of devices that comprise temperature sensors since they are sensors used to determine temperature. It is further noted that applicant’s specification also contemplates that other techniques can be used to configure the microelectrodes as temperature sensors (see Specification [0042]) which does not limit the claims to a specific definition for “temperature sensor”. Additionally, the claims do not recite any specific structural elements to further limit the microelectrodes to be a particular temperature sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Govari et al. (US 2015/0327921) discloses microelectrodes configured as temperature sensors by virtue of a copper and constantan wire connected together with the microelectrode at a joint within the microelectrode receptacle (see [0050], joint 200 in Fig. 2B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN W COLLINS/Examiner, Art Unit 3794